Holder Type of SecurityShares of Stock Held by the HolderAlta California Partners, L.P.Common Stock 130,207Alta California Partners, L.P.Series A1,840,086Alta California Partners, L.P.Series B787,294Alta California Partners, L.P.Series C949,635Alta California Partners, L.P.Series D571,491Alta California Partners, L.P.Series E351,677Alta California Partners, L.P.Warrants for Common Stock *255,475Alta Embarcadero Partners, LLCCommon Stock2,974Alta Embarcadero Partners, LLCSeries A54,651Alta Embarcadero Partners, LLCSeries B17,987Alta Embarcadero Partners, LLCSeries C21,696Alta Embarcadero Partners, LLCSeries D13,056Alta Embarcadero Partners, LLCSeries E8,035Alta Embarcadero Partners, LLCWarrants for Common Stock *5,837*Warrants for Common Stock will be net exercised for Common Stock at the Issuer's initial public offering. The number of shares received will depend on the initial public offering price of the Common Stock
